[Cite as Ohio State Bar Assn. v. Appraisal Research Corp., 125 Ohio St.3d 508, 2010-Ohio-
2204.]




                 OHIO STATE BAR ASSOCIATION v. APPRAISAL
                          RESEARCH CORPORATION ET AL.
            [Cite as Ohio State Bar Assn. v. Appraisal Research Corp.,
                       125 Ohio St.3d 508, 2010-Ohio-2204.]
Unauthorized practice of law — Defended corporation’s appraisals at board-of-
        revision hearings — Consent decree accepted — Injunction imposed.
  (No. 2010-0151 — Submitted February 17, 2010 — Decided May 25, 2010.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                           Supreme Court, No. UPL 09-04.
                                __________________
        Per Curiam.
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended our approval of a consent decree proposed by
relator, Ohio State Bar Association, and respondents, Appraisal Research
Corporation (“ARC”), Sue Maag, and Richard H. Hoffman.                  We accept the
board’s recommendation and approve the proposed consent decree submitted by
the parties as follows:
        {¶ 2} “1.     Respondent, ARC provides appraisal services to counties
throughout Ohio, specifically to County auditors.
        {¶ 3} “2.     In addition to [those appraisal duties], Respondents ARC,
Hoffman, and Maag assumed, with the consent of the Boards of Revision, duties
to ‘defend’ ARC’s appraisals at hearings of the Boards of Revision, to examine
witnesses at such hearings, and to render advice concerning the conduct of such
hearings.
        {¶ 4} “3. Respondents admit [that they defended ARC’s appraisals at
hearings of the Boards of Revision, examined witnesses at such hearings, and
                             SUPREME COURT OF OHIO




rendered advice concerning the conduct of such hearings], and that [that conduct]
constitutes the unauthorized practice of law. Respondents state that they acted
with a good faith belief that this conduct was proper pursuant to the provisions of
[Ohio Adm.Code] 5703-25-08 * * *.
       {¶ 5} “4. Respondents have ceased the conduct [that constitutes the
unauthorized practice of law], have agreed not to engage in such conduct in the
future, and have consented to the imposition of an injunction against future
unauthorized practice of law.
       {¶ 6} “5. Relator’s position is that no penalty be imposed, and the Board
so recommends.
       {¶ 7} “6.     Respondents, and their respective successors and assigns,
agents, members, officers, representatives and employees are permanently
enjoined from defending their appraisals at hearings, examining witnesses at such
hearings, rendering legal advice, and otherwise engaging in the unauthorized
practice of law.
       {¶ 8} “7. Respondents are ordered to notify in writing the auditor of
each of the counties in Ohio that employed one or more of Respondents to
provide services to its Board of Revision that, by engaging in the prohibited
conduct, Respondents engaged in the unauthorized practice of law and to deliver
to Relator’s counsel a copy of each such notice.
       {¶ 9} “8. Respondents are hereby ordered to reimburse the Board and
Relator their costs and expenses in this matter.
       {¶ 10} “9. Respondents are hereby ordered to pay costs.
       {¶ 11} “10. No civil penalty is imposed.”
                                                            Judgment accordingly.
       PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
       BROWN, C.J., not participating.




                                          2
                             January Term, 2010




                            __________________
       Shumaker, Loop & Kendrick, L.L.P., and John N. MacKay; and Eugene
Whetzel, for relator.
       Ralph D. Russo, for respondent.
                          ______________________




                                         3